Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, Class A, $0.0001 par value, of Fidelity National Financial, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Date:October 30, 2013 CORVEX MANAGEMENT LP By: /s/ Keith Meister Keith Meister Managing Partner /s/ Keith Meister KEITH MEISTER
